Green, J.
delivered the opinion of the court.
The only question in this case, is, whether a party to a note may be a witness to prove the contract to have been usurious, after he has been discharged in bankruptcy.
*303The authorities cited for the defendants in error, establish beyond doubt, that such party is a competent witness; and if there had been no authority, this court would have had no doubt as to the correctness of the judgment of the Circuit Court.
“The rules and principles of evidence are founded in a peculiar degree upon practical good sense.” Carroll vs. State, 3 Hump. R. 321.
These witnesses could not possibly have any interest in the event of the suit, as it regarded the other parties, after they had pleaded their bankruptcy, and had a verdict in their favor.
And the technical objection to their competency, on the ground that, they were parties, to the action, did not apply, because after the verdict and judgment .in their favor, they ceased to be parties.
Affirm the judgment.